

Exhibit 10.1


CERTAIN INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS BOTH NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED.


[***] INDICATES THAT INFORMATION HAS BEEN REDACTED


Amendment #28
to the
Yahoo Publisher Network Contract #1-19868214
Effective Date: April 24, 2009, as amended (“Agreement”)


This Amendment #28 to the Agreement (“Amendment #28”) is by and between
ValidClick, Inc. (“Publisher”), on the one hand, and Oath Holdings Inc., Yahoo!
Singapore Digital Marketing Pte. Ltd., and Verizon Media EMEA Limited
(collectively, "Yahoo" or “Verizon Media”), on the other hand, and is made
effective as of the latter date of Verizon Media’s or Publisher’s signature
below (the “Amendment #28 Effective Date”). All capitalized terms not defined
herein shall have the meanings assigned to them in the Agreement.
In consideration of these mutual covenants and conditions and for such other
good and valuable consideration, the sufficiency of which is acknowledged by the
parties hereto, Verizon Media and Publisher desire to amend the Agreement as
follows:
1.Term. The Term of the Agreement is extended for an additional two (2) year
period, by deleting “End Date: November 30, 2020” on the Cover Page and
replacing it with “End Date: November 30, 2022.” Thereafter, the Term will
automatically renew for additional one (1) year periods unless either party
gives notice of non-renewal at least ninety (90) days before the expiration of
the then-current Term.
2.Compensation.
A.The chart set forth in the “Compensation” section of the Cover Page of the
Agreement (as most recently amended and restated in Amendment #18) is deleted in
its entirety and replaced with the following, effective as of November 1, 2020:
***
B.***
3.Exclusivity. Section 8 (Exclusivity) of Attachment B (Terms and Conditions) of
the Agreement is deleted in its entirety and replaced with the following:
***
4.Except as expressly set forth herein, the terms and conditions of the
Agreement are unmodified and remain in full force and effect. The Agreement is
amended to provide that references in the Agreement to “this Agreement” or “the
Agreement” (including indirect references such as “hereunder,” “hereby,”
“herein” and “hereof”) shall be deemed references to the Agreement as amended
hereby. This Amendment #28 may be executed in one or more counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same instrument. An electronically
transmitted signature via pdf shall be deemed the equivalent to an original ink
signature. In the event of a conflict between any of the terms and conditions of
the Agreement and any of the terms and conditions of this Amendment #28, the
terms and conditions of this Amendment #28 shall control.







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment #28 to be
executed by their duly authorized representatives.


VALIDCLICK, INC.
OATH HOLDINGS INC.
By: /s/ Don W. Barrett IIIBy: /s/ Kelly LiangName: Don W. Barrett IIIName: Kelly
LiangTitle: COOTitle: Senior Vice PresidentDate: October 26, 2020Date:
11/10/2020


VERIZON MEDIA EMEA LIMITED
By: /s/ Abri AucampName: Abri AucampTitle: Senior DirectorDate: 11/11/2020






YAHOO! SINGAPORE DIGITAL MARKETING PTE. LTD.By: /s/ Margaret ChangName: Margaret
ChangTitle: Senior DirectorDate: 11/10/2020




